DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 16 recites the broad recitation of the second frequency being 1 Hz to 100 Hz, and the claim also recites the second frequency being 10 Hz to 100 Hz which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Furthermore, it is unclear which range of frequency values the Applicant intends to recite for the second frequency. Further clarification is required. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/759,257 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose stimulating a target nerve of a subject comprising: during a first phase, delivering stimulation energy of a first frequency via at least one electrode assembly; and during a second phase, delivering to the subject stimulation energy of a second frequency for a predetermined period via the at least one electrode assembly; wherein delivering stimulation energy to the subject during the second phase creates a regenerative effect to the target nerve.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/687,576 (reference both disclose stimulating a target nerve of a subject comprising: at least one electrode for delivering stimulation energy having a first frequency to the subject via the at least one electrode; and during a therapeutic phase, the device is configured to deliver stimulation energy having a second frequency to the subject for a predetermined time period via the at least one electrode; wherein the delivery of stimulation energy to the subject during the therapeutic phase creates a regenerative effect to the target nerve.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,589,089. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions disclose stimulating a target nerve of a subject by delivering stimulation energy having a first frequency to the target nerve via at least one electrode assembly and during a therapeutic phase and delivering stimulation energy having a second frequency to the target nerve for a predetermined time period via the at least one electrode assembly; wherein delivering stimulation energy to the subject during the therapeutic phase creates a regenerative effect to the target nerve; and wherein the lead of the at least one electrode assembly is configured to be advanced to or near the target nerve through a skin surface of the subject via a para-incisional pathway, wherein the para-incisional pathway is percutaneous and is separate of an opening of the skin surface related to the injury site of the target nerve of the subject. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 8-15, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Richmond et al. (US 6,937,904). 
As to claim 1, Richmond et al. discloses delivering stimulation energy of a first frequency to the target nerve via at least one electrode assembly during a regenerative phase (see Abstract), wherein delivering said stimulation energy creates a neuroregenerative effect to the target nerve resulting in enhanced tissue reinnervation (e.g., col. 4, lines 4-8); wherein the enhanced tissue reinnervation is configured to result in a reduced potential for developing long-term pain (e.g., col. 4, lines 9-19; in addition, the examiner considers the enhanced “nerve regeneration and functional recovery” to a damaged nerve as disclosed by Richmond et al., to be “reduced potential for developing long-term pain”); and delivering stimulation energy of a second frequency (e.g., col. 6, lines 49-56) for a predetermined period via the at least one electrode assembly during at least one neuropathic pain management phase (e.g., cols. 3-4, 
As to claim 2, Richmond et al. discloses accessing a target nerve using a para-incisional approach (e.g., col. 4-5, lines 44-67 and 1-4, respectively; the examiner considers the implantation to be “a para-incisional approach”), and wherein the frequency of the neuropathic pain management phase is greater than the frequency of the neuroregenerative phase (e.g., see claim 28 in col. 9).
As to claim 3, Richmond et al. discloses accessing a target nerve using a para-incisional approach (e.g., col. 4-5, lines 44-67 and 1-4, respectively; the examiner considers the implantation to be “a para-incisional approach”), wherein the target nerve is a peripheral nerve that has sustained injury (e.g., see Abstract). 
As to claim 4, Richmond et al. discloses the frequency of the neuropathic pain management phase is greater than the frequency of the neuroregenerative phase (e.g., see claim 28 in col. 9). 
As to claims 8-9, Richmond et al. discloses delivering stimulation energy during the regenerative phase is sufficient to elicit a response that relates to an action potential or an evoked response in the subject (e.g., col. 6, lines 4-56; also see claims 28-29 in cols. 9-10, respectively). 
As to claim 10, Richmond et al. discloses the elicited response during the regenerative phase is configured to, at least in part, confirm validation of therapeutic efficacy of 
As to claim 11, Richmond et al. discloses delivering stimulation energy during the neuropathic pain management phase is sufficient to elicit a response (e.g., col. 6, lines 4-56; also see claims 28-29 in cols. 9-10, respectively).
As to claim 12, Richmond et al. discloses the elicited response during the neuropathic pain management phase is configured to, at least in part, confirm relief from neuropathic pain in the subject (e.g., cols. 6-7, lines 49-67 and 1-21, respectively).
As to claim 13, Richmond et al. discloses delivering stimulation energy of the first frequency to the target nerve via at least one electrode assembly during the regenerative phase precedes delivering stimulation energy of the second frequency to the target nerve via at least one electrode assembly during the at least one neuropathic pain management phase regenerative phase (e.g., col. 6, lines 4-56; also see claims 24, 28-29 in cols. 8-10, respectively). 
 As to claim 14, Richmond et al. discloses delivering stimulation energy of the second frequency to the target nerve via at least one electrode assembly during the at least one neuropathic pain management phase regenerative phase precedes delivering stimulation energy of the first frequency to the target (e.g., cols. 6-7, lines 49-67 and 1-21, respectively). 
As to claim 15, Richmond et al. discloses stimulating a target nerve of a subject, comprising: interfacing or otherwise accessing a target nerve (e.g., percutaneously) using a para-incisional approach (e.g., col. 4-5, lines 44-67 and 1-4, respectively; the examiner considers the implantation to be “a para-incisional approach”); during a first phase, delivering stimulation energy of a first frequency via at least one electrode assembly (e.g., see Abstract); wherein 
As to claim 17, Richmond et al. discloses the second frequency is greater than the first frequency (e.g., col. 6, lines 4-56; also see claim 28 in col. 9). 
As to claim 20, Richmond et al. discloses stimulating a target nerve of a subject, comprising: interfacing or otherwise accessing a target nerve (e.g., percutaneously) using a para-incisional approach (e.g., col. 4-5, lines 44-67 and 1-4, respectively; the examiner considers the implantation to be “a para-incisional approach”); during a first phase, delivering stimulation energy of a first frequency via at least one electrode assembly (e.g., see Abstract); wherein delivering stimulation energy of the first frequency is sufficient to elicit an action potential or evoked response in the subject (e.g., col. 6, lines 4-56; also see claims 28-29 in cols. 9-10, 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5-7, 16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Richmond et al. (US 6,937,904). Richmond et al. discloses modifying the stimulation energy signal parameters (e.g., col. 5, lines 29-32) but does not explicitly discloses frequency within the range of 1 Hz to 10 Hz, 1 Hz to 100 Hz, 10 Hz to 100 Hz, 1 KHz to 10 KHz, 20 KHz to 500 KHz or 50 KHz to 200 KHz. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the frequency of the of the stimulation energy in order to provide the predictable results of modifying the treatment to meet specific patient therapeutic needs and requirements. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALYSSA M ALTER/Primary Examiner, Art Unit 3792